Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the communication filed 04/29/2022, the following occurred:  No claims were amended.  
Claims 1-34 were previously cancelled.
Claims 35-66 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Matthew Goeden (Reg. No. 63,560) on 09/07/2022:  
In Claim 63, “… and potentially critical in all other cases. In case of less than …” has been changed to --and potentially critical in all other cases; in case of less than--.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 35-66 are the inclusion of the limitation in the claims, An apparatus of monitoring a plurality of patients affected by kidney failure over a time frame, the apparatus comprising a memory, a graphic user interface, and a control unit connected to the memory and to the graphic user interface, the apparatus being configured for connection to a system configured for collecting one or more of: values (VM) of a plurality of session parameters measured by sensors of blood treatment machines in the system during respective blood treatment sessions of each patient over said time frame, set values (Vs) of a plurality of prescription parameters, values (VL) of a plurality of laboratory parameters comprising values relating to biological fluid properties obtained from tests conducted on fluid samples taken from each patient over said time frame, wherein the control unit comprises one or more programmable microprocessors and, when executing one or more programs stored in the memory, is configured to: - receive and store in the apparatus memory, for each patient, values (KPVi) of selected parameters (KPi) comprising: o values of a first subgroup of said plurality of session parameters (VM), o set values of a second subgroup of said plurality of prescription parameters (Vs), and o values of a third subgroup of said plurality of laboratory parameters (VL), and - define, for each of said patients, a number of indicators (IDk) wherein each of said indicator is distinct from the other and is defined based on the values (KPVi,k) taken by a respective subclass (KPi,k) of said selected parameters (KPi).  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Kamen:  U.S. Patent Application Publication U.S. 2010/0192686 A1
Fletcher-Haynes:  U.S. Patent U.S. 7,072,769 B2
Burks:  U.S. Patent Application Publication U.S. 2011/0046974 A1
Bissler:  U.S. Patent U.S. 6,780,322 B1
Kitaevich:  U.S. Patent U.S. 6,471,872 B2

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686